            Case 1:21-cv-03687-ALC Document 44 Filed 05/27/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                    :
                                                                                     May 27, 2021
 HEDGEYE RISK MANAGEMENT, LLC,                      :

                                                    :        No. 1:21-cv-03687-ALC

                                Plaintiff,          :        Judge Andrew L. Carter, Jr.

        v.                                          :

                                                    :

 DARIUS DALE,                                       :

                                                    :

                                Defendant.          :




                                      JOINT STIPULATION

       Pursuant to the Court’s ruling on May 24, 2021, Plaintiff Hedgeye Risk Management,

LLC (“Hedgeye”) and Defendant Darius Dale do hereby stipulate as follows:

       1.       On or before noon on June 1, 2021, Mr. Dale shall deliver to Hedgeye counsel all

versions of all source files Mr. Dale has accessed or used since March 28, 2021 to generate or

otherwise prepare any of his “Leadoff Morning Note,” “Around the Horn,” and “Macro Scouting

Report” products.

       2.       On or before June 1, 2021, Mr. Dale shall file with the Court a declaration under

penalty of perjury certifying that he has provided to counsel all versions of all source files Dale
            Case 1:21-cv-03687-ALC Document 44 Filed 05/27/21 Page 2 of 2




has accessed or used since March 28, 2021 to generate or otherwise prepare any of his “Leadoff

Morning Note,” “Around the Horn,” and “Macro Scouting Report” products.

       3.       Mr. Dale shall have until June 1, 2021 to respond to the Complaint.

       4.       On or before June 4, 2021, the parties shall conduct their discovery conference

pursuant to Federal Rule of Civil Procedure 26(f).

       5.       Mr. Dale shall appear for a deposition on June 15, 2021 at 10 a.m. Eastern. The

deposition shall be conducted remotely and shall not exceed 7 hours on the record.



 Dated:                                               Dated:

 /s/ Eric A. Prager                                   /s/ Michelle N. Holmes
 Eric A. Prager                                       Michelle N. Holmes
 Thomas E. Wallerstein                                49 Leavenworth Street, Suite 200
 VENABLE LLP                                          Waterbury, CT 06702
 1270 Avenue of the Americas                          Tel: 203-596-1091
 New York, NY 10020                                   michelle@mholmeslaw.com
 Tel.: 212-307-5500
 EAPrager@Venable.com                                 Attorney for Defendant Darius Dale
 TWallerstein@Venable.com

 Attorneys for Plaintiff
 Hedgeye Risk Management, LLC




IT IS SO ORDERED.

       May 27, 2021
Dated: _____________________


                                              ____________________________________
                                              Honorable Andrew L. Carter, Jr.
                                              United States District Judge




                                                 2
